Citation Nr: 1219719	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-35 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating action of the above Regional Office (RO).  

The Veteran testified at a Travel Board hearing held in June 2010, before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and has been reviewed.  This case was then remanded by the Board in November 2010 for additional development and readjudication.  


FINDING OF FACT

The Veteran has not presented competent and credible evidence to show that his multiple sclerosis began in military service, had its onset within the seven year presumptive period following military service or is otherwise related to service including exposure to jet fuel.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that written notice provided in October 2003, prior to the issuance of the January 2004 rating decision, informed the Veteran of VA's duty to assist him in substantiating his service connection claim under the VCAA and the effect of this duty upon his claim.  A March 2006 letter informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds that VA has also fulfilled its duty to assist the Veteran in developing his claim.  His in-service and post-service treatment reports are of record and the RO obtained a VA examination in December 2010, as well as addendums in January and March of 2012, in compliance with the November 2010 remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA medical opinions obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents, medical history, the Veteran's statements regarding what he believes was the onset of his multiple sclerosis, as well as a review of medical literature, to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking service connection for multiple sclerosis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 3.304 (2011).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

Multiple sclerosis is subject to presumptive service connection if manifest to a degree of 10 percent or more within seven years from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The Board observes that the term "manifest" as contemplated in 38 C.F.R. § 3.307 does not require a diagnosis within the presumptive period, but rather symptomatology during the presumptive period which could support a later diagnosis that such disease had been manifest during the presumptive period.  See Traut v. Brown, 6 Vet. App. 495 (1994). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that while he was not diagnosed with multiple sclerosis until 2002, well after the seven-year presumptive period following separation from service in May 1979, he believes that he developed the condition as a result of exposure to jet fuel and fumes while working on the flight line during military service.  See VA 21-4138 dated in September 2003.

Turning to the evidence of record, the Veteran's DD 214 shows he served as a fuel specialist in the Air Force.  Therefore, the Board has no reason to disbelieve that his duties would expose him to jet fuel.  

However a review of service treatment records (STRs) show he made no specific complaints that have been identified as signs or symptoms of multiple sclerosis such as weakness, incoordination, paresthesias, speech disturbances, and visual complaints.  See Dorland's Illustrated Medical Dictionary 1706 (31st ed. 2007).  These records also show the Veteran received a diagnosis of Wolff-Parkinson-White (WPW) syndrome, a congenital cardiac defect, that was discovered during a flight physical in 1977.  At his separation physical in April 1979, the Veteran expressly denied having or ever having had swollen or painful joints, frequent or severe headaches, dizziness or fainting spells, eye trouble, neuritis, paralysis, epilepsy or fits, or frequent trouble sleeping.  While he did note a history of leg cramps, the examiner did not otherwise provide further summary or elaboration of the historical information.

Post-service treatment records dated in August 1980, within a year of service discharge, show the Veteran was treated for depression, lack of energy, chronic anxiety and continued to be monitored for his WPW syndrome.  In addition, these records show that in 1982, he was treated for neck and back pain following a car accident.  The Veteran was apparently involved in another car accident in 1983 and treated for complaints of back and shoulder aching, left lower leg pains, and headaches.  A VA examination in December 1983 was negative for complaints of symptoms suggestive of multiple sclerosis.  These records are negative for any specific mention of the Veteran's duties during military service.  

The next relevant medical evidence is an April 2000 private treatment report which shows the Veteran was evaluated for complaints of neck, right groin, and left upper extremity pain.  He reported the onset of neck pain after lifting patio blocks.  The pain radiated down into the left arm just above the elbow and he later developed tingling and weakness.  He also noticed some difficulty urinating.  A magnetic resonance imaging (MRI) of the spine showed minimal spondylolisthesis at L5-S1 and C3-4 degenerative disc disease.  Electromyography and nerve conduction velocity (EMG/NCV) studies showed mild bilateral carpal tunnel syndrome, worse on the left than the right.  

Later records dated between 2001 and 2002, show the Veteran also complained of fatigue, a general discomfort in his legs, headaches, burning in his feet, hand numbness, blurred vision, a right-sided tremor, and memory problems, which his treating physician noted were consistent with multiple sclerosis.  The Veteran underwent an extensive workup which was essentially unremarkable, but a May 2002 MRI of the brain showed some cerebral white matter T2 hyperintensities which were compatible with multiple sclerosis.  In a November 2002 medical report, a private neurologist concluded the Veteran's clinical history, symptoms, and brain MRI, were all consistent with multiple sclerosis.  

In November 2010, the Veteran submitted a copy of a written statement/testimony from the VA Chief of Research and Development Officer given before the United States Senate Committee on Veterans Affairs.  The testimony/statement discussed, in pertinent part, the health conditions and problems experienced by Persian Gulf War Veterans, due to specific environmental exposures, such as pesticides, oil well fires, jet fuel, and vaccines.  However, the Board points out that the subject matter discussed therein does not directly apply to the time period in which the Veteran served but to the early 1990s during the start of the first Persian Gulf War, which was at least 10 years later.

Also of record is a lay statement from a long-time friend of the Veteran relating his/her observations as to the Veteran's physical difficulties since 1982.  The friend reported that the Veteran could not stand for prolonged periods due to leg pain and had problems with memory.  The friend also noted the Veteran's belief that his multiple sclerosis was caused from working around toxic fuels during military service.

The Veteran was provided a VA examination in December 2010 to determine the etiology and onset of his multiple sclerosis.  The examiner noted the claims file revealed multiple documentations of treatment of the Veteran for anxiety and WPW syndrome between 1979 and 1986, the presumptive period.  He then referred to records which show the Veteran was treated for injuries sustained during a car accident as well as later reports of leg problems, leg weakness, and visual problems during that time.  However a thorough review of the claims file revealed no evidence that the Veteran was treated for pertinent symptoms beyond the car accident and his chronic anxiety disorder.  The examiner opined that if the Veteran did have leg weakness and vision problems, they could well be related to multiple sclerosis, but he did not see evidence of complaints or treatment for such problems.  Thus, absent seeing any doctor's notes or records, there was no evidence that the Veteran had symptoms of multiple sclerosis within the presumptive period of seven years.  

In January 2012, the claims file was returned for an addendum opinion to address the inadequate findings and rationale in the previous VA opinion.  The examiner indicated review of the claims file as well as CPRS records and concluded that the Veteran's multiple sclerosis was less likely as not (less than 50/50 probability) related to, caused by, or aggravated by his active duty service to include exposure to jet fuel.  He noted that medical records indicated the Veteran was diagnosed with multiple sclerosis in 2002, 23 years after separation from active duty.  The examiner also noted that, according to the Mayo Clinic, the cause of multiple sclerosis was unknown, but it was believed to be an autoimmune disease, in which the body's immune system attacks its own tissues.  While doctors and researchers did not understand why multiple sclerosis developed in some people and not in others, it was thought that a combination of factors, ranging from genetics to childhood infections, may play a role.  In addition multiple sclerosis was much more common in Caucasians from northern Europe and temperate climates, factors which apparently applied to the Veteran.  Moreover, review of current mainstream medical literature did not reveal a definitive nexus/correlation between the development of multiple sclerosis and jet fuel exposure and the examiner was unable to locate any substantive documentation within the service treatment records that would suggest the Veteran's multiple sclerosis had its origin during active duty.  

In another supplemental opinion dated in March 2012, the examiner confirmed that the Veteran's multiple sclerosis was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by his active duty service to include jet fuel exposure.  He noted that his previous medical opinion remained unchanged after additional review of the claims file, including newly received service treatment records.  

Together these VA opinions are highly probative in that they were based upon a review of the Veteran's claims file and supported by detailed rationale.  The examiners considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  As a result, they were able to fully address the salient question as to the origin of the Veteran's multiple sclerosis and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.

Consequently, the Board is unable to attribute the post-service development of the Veteran's multiple sclerosis to his military service. 

In this case, the claims file contains treatment records from private providers who treated the Veteran shortly after the onset of symptoms, and who uniformly identified the date of onset as sometime in 2002, at least 15 years after the seven-year presumptive period.  None of the contemporaneous treatment notes make reference to any related symptomatology manifesting between 1979 and 1986.  In addition, the Veteran has also acknowledged that his diagnosis of multiple sclerosis occurred in 2002 and because he has not presented, identified, or alluded to any other evidence regarding an onset of symptoms prior to that date, service connection for multiple sclerosis on a presumptive basis is not warranted.  In other words, there is no evidence of symptomatology that in retrospect may be identified and evaluated as a manifestation of chronic multiple sclerosis to the required 10-percent degree within the seven-year presumptive period or within a short time following the applicable presumptive period.  See 38 C.F.R. § 3.307(c).  See 38 C.F.R. §§ 3.307, 3.309.

Likewise, the evidence of record does not provide any medical basis for holding that the Veteran's multiple sclerosis was incurred in service on a direct basis.  In this case there is at least a 20-year lapse between the end of the Veteran's military service and the initial treatment for an eventual diagnosis of multiple sclerosis.  That is to say, the Veteran has failed to show continuity of symptomatology during those intervening years after his service had ended and before the manifestation of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record is negative for a medical opinion linking the multiple sclerosis to service.  See Hickson, supra.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; the supportive written statements from friends; or his hearing testimony.  His primary argument is that his multiple sclerosis is the result of exposure to jet fuel during military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disability are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to his military duties as fuel specialist, his opinion that his multiple sclerosis is the ultimate result of those duties, is outweighed by the evidence of record.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinions, so they are uncontroverted.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


